Case: 20-40737     Document: 00516102826         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 22, 2021
                                  No. 20-40737
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joseph Berdy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-1987-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Joseph Berdy appeals his conviction on one count of conspiracy to
   transport and move within the United States an alien unlawfully present in
   the United States and two counts of knowingly and recklessly transporting
   and moving within the United States an alien unlawfully present therein for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40737       Document: 00516102826             Page: 2      Date Filed: 11/22/2021




                                        No. 20-40737


   private financial gain. Berdy contends that the district court committed
   reversible error by not permitting him to present the affirmative defense of
   duress to a jury. 1
          We review the legal sufficiency of Berdy’s proffered defense de novo.
   See United States v. Bradfield, 113 F.3d 515, 521 (5th Cir. 1997). To present
   his duress defense to a jury, Berdy was required to present evidence of each
   of the following elements: (1) that he faced an “unlawful . . . present,
   imminent, and impending threat” that would induce “a well-grounded
   apprehension of death or serious bodily injury,” (2) that he “had not
   recklessly or negligently placed himself” in the situation, (3) that he had “no
   reasonable legal alternative to violating the law,” and (4) “that a direct causal
   relationship may be reasonably anticipated between the criminal action taken
   and the avoidance of the threatened harm.” United States v. Posada-Rios,
   158 F.3d 832, 873 (5th Cir. 1998) (internal quotation marks and citation
   omitted).
          Even under de novo review, the record supports the district court’s
   conclusions that Berdy failed to make the required showing on the first, third,
   and fourth elements. See Bradfield, 113 F.3d at 521. Berdy’s interaction with
   the men whom he alleged compelled him to commit the offenses was
   characterized not by immediacy but by multiple periods of time in which
   Berdy was either alone with his mobile phone or out in public spaces with
   ample opportunities to attempt a variety of both reasonable and legal
   alternatives. See Posada-Rios, 158 F.3d at 873-74 & n.20; United States v.
   Gant, 691 F.2d 1159, 1164 (5th Cir. 1982). Additionally, Berdy’s subjective
   fear of the men’s vague threats against his distant family does not, under the



          1
             We assume arguendo that Berdy conditioned his guilty plea on the right to have
   this issue reviewed on appeal, and we pretermit any other potential questions of waiver.




                                              2
Case: 20-40737     Document: 00516102826           Page: 3   Date Filed: 11/22/2021




                                    No. 20-40737


   precedent of this court, establish that his apprehension was “well-grounded”
   or that the threats were sufficiently immediate and specific that a “person of
   ordinary firmness would succumb.” United States v. Willis, 38 F.3d 170, 175-
   76 (5th Cir. 1994) (emphasis omitted).
          The judgment of the district court is AFFIRMED.




                                         3